Case 7:17-cv-03651-NSR Document 47 Filed 07/07/20 Page 1 of 2
                   Case 7:17-cv-03651-NSR Document 47
                                                   46 Filed 07/07/20
                                                            07/03/20 Page 2
                                                                          1 of 2
                                                                               1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                            DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                              LITIGATION BUREAU


                                              Writer Direct: (212) 416-8538

                                                          July 3, 2020
       Via ECF Filing
       Hon. Nelson S. Román
       United States District Judge
       Federal Building and U.S. Courthouse
       300 Quarropas Street
       White Plains, New York 10601

       Re:      Carzoglio v. Paul, et al.
                17-CV-3651 (NSR)(PED)

       Dear Judge Román:

               This Office represents Defendants Vincent Paul, Deirdre Carroll, and John Rhodes in the
       above-referenced action. A case management conference is presently scheduled before the Court
       on July 10, 2020 (Dkt. No. 33). I write to respectfully request that this conference be adjourned
       to August 13 or August 14, 2020 or to another date in mid-August that is convenient for the Court.
       I will be leaving my position with the New York State Office of the Attorney General as of July
       8, 2020. At that time, a different Assistant Attorney General will be assigned to this case. The
       requested adjournment is necessary to allow sufficient time for the new AAG to become familiar
       with this case prior to appearing for the conference. This is Defendants’ first request for
       adjournment of this case management conference.

                Thank you for your courtesy and attention to this matter.

                Pursuant to 28 U.S.C. § 1746 I declare that, on this date, I caused the plaintiff to be served with
                a copy of this letter by First Class United States Mail at the addresses listed below.

                                                                      Respectfully submitted,

                                                                      s/ David A. Rosenberg
                                                                      David A. Rosenberg
                                                                      Assistant Attorney General
                                                                      David.Rosenberg@ag.ny.gov
       cc:      Angelo Carzoglio
                18-A-0399
                Attica Correctional Facility
                639 Exchange St., Box 149
                Attica, NY 14011-0149
                                28 LIBERTY STREET, NEW YORK, NY 10005 ● (212) 416-8610 ● WWW.AG.NY.GOV
